Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because of the new ground of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37-38, 40, 42-43, 45, 47-50, 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over Messingher et al (US 2016/0054798 A1) in view of Osman (US 2016/0246369 A1).
Claim 37. Messingher discloses a gaming system (Fig. 1B) comprising: 
a glove (Fig. 11) without an infrared transmitter or infrared receiver, the glove comprising: a power source (1106); a first wireless transceiver (1132, 1134 or 1136); and a plurality of sensors located on a palm portion of the glove (1138), with the plurality of sensors positioned to detect an indication from a user's fingertip of a user, the indication comprising a touch, a tap, a near touch, or a near tap, wherein each of the plurality of sensors corresponds to a gameplay function (Fig. 5B, 6A-6C), [0012]; and 
a mobile device (Fig. 12) comprising: a second wireless transceiver (1332, 1334 or 1336); a screen (1304); an image sensor (1316); a processor (1300); and a memory (1302), the memory storing instructions for execution by the processor that, when executed by the processor, cause the processor to: display a live image on the screen based on a signal from the image sensor; generate target information about at least one target; overlay a graphic on the live image based on the target information, the graphic corresponding to the at least one target; receive a signal from one of the plurality of sensors, the signal corresponding to the indication; and execute the gameplay function corresponding to the one of the plurality of sensors [0014], [0111], [0167]-[0168].
Messingher does not expressly disclose wherein each of the plurality of sensors corresponds to a different gameplay function, wherein the plurality of sensors comprise a plurality of magnets and wherein each magnet of the plurality of magnets is sufficiently unique to allow the plurality of sensors to identify a location. Osman discloses wherein each of the plurality of sensors corresponds to a different gameplay function, wherein the plurality of sensors comprise a plurality of magnets and wherein each magnet of the plurality of magnets is sufficiently unique to allow the plurality of sensors to identify a location [0021]-[0023], [0037], [0140]. It would have been obvious to a person of ordinary skilled in the art to modify Messingher with Osman and would have been motivated to do so to provide an equal alternative sensor to measure the movement of the user’s finger.
Claim 38. Messingher discloses the gaming system of claim 37, wherein the gameplay function corresponds to firing a virtual weapon [0168].
Claim 40. Messingher discloses the gaming system of claim 37, wherein the power source comprises one or more replaceable or rechargeable energy storage devices [0183].
Claim 42. Messingher discloses the gaming system of claim 37, further comprising: a button positioned to be activated by a thumb of the user [0113], [0187].
Claim 43. Messingher discloses the gaming system of claim 37, wherein the gameplay function corresponds to cycling through one or more displays [0111].
Claim 45. Messingher discloses the gaming system of claim 37, wherein the first wireless transceiver comprises a Bluetooth or other near-field communication transceiver (1134: Fig. 11).
Claims 47-50, 52-55. Messingher and Osman discloses a gaming device, configured to be worn as a glove by a user, the gaming device comprising: a power source; a wireless transceiver configured to connect to a mobile device; and a plurality of sensors located on a palm portion of the glove, with the plurality of sensors positioned to detect an indication from the user, the indication comprising a touch, a tap, a near touch, or a near tap, wherein each of the plurality of sensors corresponds to a different gameplay function, wherein the plurality of sensors comprise a plurality of magnets, and wherein each magnet of the plurality of magnets is sufficiently unique to allow the plurality of sensors to identify a location as similarly discussed above.


Claim(s) 39 are rejected under 35 U.S.C. 103 as being unpatentable over Messingher and Osman as applied above and further in view of Levin et al (US 2013/0225288 A1).
Claim 39. Messingher discloses the gaming system of claim 37, but does not expressly disclose wherein the memory stores additional instructions for execution by the processor that, when executed, cause the processor to: transmit the target information via the second wireless transceiver; and receive, via the second wireless transceiver, information about a location of a second mobile device. Levine discloses wherein the memory stores additional instructions for execution by the processor that, when executed, cause the processor to: transmit the target information via the second wireless transceiver; and receive, via the second wireless transceiver, information about a location of a second mobile device [0086], [0092], [0094], [0097], [0111], [0121], [00130]. It would have been obvious to a person of ordinary skilled in the art to modify Messingher with Levine and would have been motivated to do so to allow player to play with other players.

Claim(s) 44, 46, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Messingher and Osman as applied above and further in view of Lin (US 2003/0186742 A1).
Claim 44, 46. Messingher discloses the gaming system of claim 37, but does not expressly disclose wherein the gameplay function corresponds to firing a second virtual weapon or wherein at least two of the plurality of sensors correspond to at least two triggers associated with separate weapons. Lin discloses wherein the gameplay function corresponds to firing a second virtual weapon or wherein at least two of the plurality of sensors correspond to at least two triggers associated with separate weapons [0015]. It would have been obvious to a person of ordinary skill in the art to modify Messingher with Lin and would have been motivated to do so to provide player an alternative way to fire two separate weapons.
Claim 56. Messingher discloses the gaming device of claim 47, but does not expressly disclose wherein at least two of the plurality of sensors correspond to at least two triggers associated with separate weapons. Lin discloses wherein at least two of the plurality of sensors correspond to at least two triggers associated with separate weapons [0015]. It would have been obvious to a person of ordinary skill in the art to modify Messingher with Lin and would have been motivated to do so to provide player an alternative way to fire two separate weapons.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715